Martin, J.
delivered the opinion of the court. The defendants, sued on a promissory *400note, pleaded that the consideration of it was the price of a slave sold them by the plaintiff, and prayed a rescission of the sale on account of redhibitory defects.
West'n District.
Sept. 1822.
There were two verdicts and judgment for them—and the plaintiff appealed.
The statement of facts shows, that the slave was proven to be addicted to robbery and running away, before the sale, and soon after it made his escape.
At the trial the defendants introduced the two witnesses to the note, who had also subscribed as such the act of sale, a notarial one, in order to establish the consideration of it, i. e. that it was given for part of the price of the slave.
This was objected to by the plaintiff's counsel, as the note was for $750, and the act of sale expressed that the price was $1500 to him in hand paid, by Sanglair & Germeuil, in his note of hand. The district court overruled the objection, and a bill of exceptions was taken.
The counsel urges that the court erred, as parol evidence was offered to disprove the contents of the act.
Thomas for the plaintiff, Bullard for the defendants.
That of the defendants argue, that the act contains intrinsic evidence that the penman was unacquainted with the rules of grammar, and mala grammatica non vitiat cartam. It is stated, that the defendants gave his note ; that, while it appears that he erred in the use of a pronoun, he may well have done so in putting the noun in the singular instead of the plural; that it is not impossible, that if a note of $1500 was given originally, two others of $750 may have been substituted thereto; that the pronoun his, implies the fact that each purchaser gave a note, in which case it should be for $750; that the act does not say that the defendants gave their note for $1500, but that they paid $1500 in his note of hand, which is not inconsistent with two notes of $750 being given.
We are of opinion, for these reasons, that the district judge did not err.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.